IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                           Assigned on Briefs June 12, 2012

  STATE OF TENNESSEE v. MARCUS DEANGELO LEE a/k/a MARCUS
                     DEANGELO JONES

              Direct Appeal from the Criminal Court for Shelby County
                       No. 95-10473 James Lammey, Judge




                 No. W2011-02160-CCA-R3-CD - Filed July 17, 2012



In 1995, the Defendant, Marcus Deangelo Lee a/k/a Marcus Deangelo Jones, pled guilty to
possession of cocaine with intent to sell, unlawful possession of a deadly weapon with intent
to commit a crime, and sale of cocaine, and the trial court sentenced him to three years in the
county workhouse. Between 2006 and present, the Petitioner has filed several pleadings
challenging his convictions, including a petition for a writ of error coram nobis, a post-
conviction petition, a motion for delayed appeal, and a motion to reopen his post-conviction
proceedings. All of these motions were denied or dismissed, and this Court affirmed their
denial or dismissal. In 2011, the Petitioner filed a “Motion For Clarification and Correction
of Clerical Error in Judgment . . . [,]” alleging that the 1995 handwritten judgments were
obscured and illegible. The trial court reviewed the judgments, found them legible and
without error, and denied the Defendant’s motion. It is from this judgment that the
Defendant now appeals. Finding that the Defendant has no right of appeal from the denial
of a Motion to Correct a Clerical Error, the Defendant’s appeal is dismissed.

               Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

R OBERT W. W EDEMEYER, J., delivered the opinion of the court, in which JEFFREY S. B IVINS
and R OGER A. P AGE, JJ., joined.

Marcus Deangelo Lee a/k/a Marcus Deangelo Jones, Memphis, Tennessee, pro se.

Robert E. Cooper, Jr., Attorney General and Reporter; David H. Findley, Assistant Attorney
General; Amy P. Weirich, District Attorney General, for the appellee, State of Tennessee.

                                         OPINION
                                          I. Facts
        The Defendant recently filed an appeal to this Court of the trial court’s denial of his
motion to reopen post-conviction proceedings. We granted the State’s Rule 20 request, and
affirmed the trial court’s judgment. In so doing, we stated the facts underlying the motion
as follows:

               On December 11, 1995, the [Defendant] entered guilty pleas to
       possession of cocaine with intent to sell, unlawful possession of a deadly
       weapon with intent to commit a crime, and sale of cocaine. He received an
       effective sentence of three years in the county workhouse. On May 8, 2006,
       the Petitioner filed a petition for writ of error coram nobis. The trial court
       summarily dismissed the petition, and this Court affirmed the lower court’s
       judgment. See Marcus Deangelo Lee v. State, No. W2006-02031-CCA-R3-
       CO, 2007 Tenn. Crim. App. LEXIS 421, 2007 WL 1575220 (Tenn. Crim.
       App., at Jackson, May 31, 2007). On June 25, 2008, the [Defendant] filed a
       motion to reopen post-conviction proceedings and a motion for a belated
       appeal. The trial court treated the motion as both an original post-conviction
       relief petition and a motion to reopen and dismissed them both. This Court
       affirmed the dismissal. See Marcus Deangelo Lee v. State, No. W2009-00256-
       CCA-R3-PC, 2009 Tenn. Crim. App. LEXIS 686, 2009 WL 2517043 (Tenn.
       Crim. App., at Jackson, Aug. 18, 2009), perm. to appeal denied (Tenn. Jan. 25,
       2010). On September 10, 2009, the [Defendant] filed a “motion for delayed
       appeal and post-conviction relief.” The trial court summarily dismissed the
       motion, and this Court affirmed the dismissal. See Marcus D. Lee v. State, No.
       W2009-02478-CCA-R3-PC, 2010 Tenn. Crim. App. LEXIS 439, 2010 WL
2219659 (Tenn. Crim. App., at Jackson, May 27, 2010), perm. to appeal
       denied (Tenn. Oct. 21, 2010).

              In December 2010, the [Defendant] filed a second motion to reopen
       post-conviction proceedings. Relying upon the United States Supreme Court’s
       decision in Padilla v. Kentucky, – U.S.–, 130 S. Ct. 1473, 176 L. Ed. 2d 284
       (2010), the [Defendant] asserted his plea was not knowingly and voluntarily
       entered. On January 31, 2011, the trial court entered an order summarily
       dismissing the motion. On February 11, 2011, the [Defendant] mailed a notice
       of appeal to the trial court clerk’s office, which was filed on February 16,
       2011.

Marcus De Angelo Lee v. State, No. W2011-01003-CCA-R3-PC, 2011 WL 3849629, at *1
(Tenn. Crim. App., at Jackson, Aug. 31, 2011). Subsequently, on August 1, 2011, the

                                              -2-
Defendant filed a “Motion For Clarification and correction of Clerical Error in Judgment
Pursuant to Tennessee Rule of Criminal Procedure 36.” He asserted that his 1995 judgments
of conviction were handwritten, obscured, and illegible, leading Federal prison officials to
misinterpret them. He attached his 1995 judgments, as well as a copy of the transcript from
the 1995 plea submission hearing, to his motion.

       The trial court denied the Defendant’s motion, finding that the judgments were clear
and legible, contained no error, and comported with the proceedings at the plea hearing.

       It is from this judgment that the Defendant now appeals.

                                         II. Analysis

       Rule 3(b) of the Tennessee Rules of Appellate Procedure states:

       In criminal actions an appeal as of right by a defendant lies from any judgment
       of conviction entered by a trial court from which an appeal lies to the Supreme
       Court or Court of Criminal Appeals: (1) on a plea of not guilty; and (2) on a
       plea of guilty or nolo contendere, if the defendant entered into a plea
       agreement but explicitly reserved the right to appeal a certified question of law
       dispositive of the case pursuant to and in compliance with the requirements of
       Rule 37(b)(2)(i) or (iv) of the Tennessee Rules of Criminal Procedure, or if the
       defendant seeks review of the sentence and there was no plea agreement
       concerning the sentence, or if the issues presented for review were not waived
       as a matter of law by the plea of guilty or nolo contendere and if such issues
       are apparent from the record of the proceedings already had. The defendant
       may also appeal as of right from an order denying or revoking probation, and
       from a final judgment in a criminal contempt, habeas corpus, extradition, or
       post-conviction proceeding.

Tenn. R. App. P. 3(b). A trial court’s denial of a defendant’s Rule 36 motion to correct
judgment is not included in Rule 3. State v. Rickey Hogan, No. W2006-01337-CCA-R3-CO,
2007 WL 1651877, at *2-3 (Tenn. Crim. App., at Jackson, June 7, 2007), perm. app. denied
(Tenn. Oct. 22, 2007); Ciondre T. Moore v. State, No. E2005-02492-CCA-R3-CD, 2006 WL
2706143, at *2-3 (Tenn. Crim. App., at Knoxville, Sept. 18, 2006); Terry Penny v. State, No.
E2004-01735-CCA-R3-PC, 2005 WL 3262929, at *2 (Tenn. Crim. App., at Knoxville, Dec.
2, 2005), perm. app. denied (Tenn. March 27, 2006); State v. Cecil Moss, No.
M2005-00279-CCA-R3-CO, 2005 WL 3100097, at *3 (Tenn. Crim. App., at Nashville, Nov.
18, 2005), perm. app. denied (Tenn. March 27, 2006). Therefore, Defendant does not have
an appeal as of right.

                                              -3-
      The Defendant implores us in his reply brief to consider his motion as a petition
seeking habeas corpus relief. Based on the nature of the Defendant’s claims as presented,
we decline to do so.

                                      III. Conclusion

        After a thorough review of the record and relevant authorities, we conclude that the
trial court did not err when it dismissed the Petitioner’s “Motion for Clarification and
Correction of Clerical Error in Judgment . . . .” As such, we affirm the judgment of the trial
court.


                                                    ________________________________
                                                     ROBERT W. WEDEMEYER, JUDGE




                                             -4-